Citation Nr: 0026250	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes to include consideration on an 
extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


REMAND

Pension is payable to a veteran of a period of war, who is 
permanently and totally disabled from disability not the 
result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.342 (1994).  Permanent and total 
disability may be shown in one of two ways:  (1) The veteran 
must either be unemployable due to total disability, or (2) 
if not unemployable, he must suffer from a lifetime 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation.  Brown 
v. Derwinski, 2 Vet. App. 444 (1992).

The laws and regulations set forth objective and subjective 
standards for determining permanent and total disability.  
Objectively, the following disabilities are considered 
productive of permanent and total disability in the average 
person:  The permanent loss of use of both hands, or of both 
feet, or of one hand and one foot, or the sight of both eyes, 
or permanent helplessness, or being permanently bedridden.  
Diseases and injuries of long-standing which are actually 
totally incapacitating will also be regarded as permanently 
and totally disabling, when the probability of permanent 
improvement under treatment is remote.  38 C.F.R. §§ 
3.340(b), 4.15 (1999).

Objective measures of permanent and total disability may also 
be derived from evaluating the veteran's disabilities under 
the various Diagnostic Codes in the Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 4.15, and Part 4 (1999).  Total 
disability ratings for pension may be assigned even though 
the schedular evaluations are less than total:  Provided 
that, if there is only one such disability, it shall be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, at least one shall be rated at 40 percent or 
more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 
3.340(a)(2), Part 4, including §§ 4.16, 4.17 (1999).

A veteran who fails to meet the above percentage requirements 
may still be granted a permanent and total rating if his 
permanent disabilities render him unable to obtain or 
maintain substantially gainful employment consistent with his 
age, occupation, and educational background.  38 C.F.R. §§ 
3.321(b)(2), 3.340(b) (1994).  See also Talley v. Derwinski, 
2 Vet. App. 282 (1992).

In regard to the veteran's claim that he is permanently and 
totally disabled for pension purposes, and unable to work, 
further development is required.  Each of the disorders or 
disabilities which may affect the veteran's ability to work 
must be evaluated under the rating criteria in the 
appropriate diagnostic code.  In this instance, the RO has 
evaluated the following conditions: loss of vision in the 
right eye (30 percent); status post fracture of the cervical 
spine with mild cervical spondylosis (20 percent); peptic 
ulcer disease (20 percent); hypertension (10 percent); 
adjustment disorder (10 percent); arthritis of the right hand 
(10 percent); and gynecomastia (0 percent).  The record shows 
that the veteran has also been diagnosed with bronchitis in 
March 1993, with gout in October 1997, with a left thumb 
injury in August 1997 , with dizzy spells in February 1995, 
with a cyst of the right ear in October 1997, and with anemia 
in January 1997.  The veteran has also testified that he has 
arthritis of the left hand.  The RO has not evaluated these 
disabilities.  In addition, functional impairment due to the 
veteran's orthopedic disabilities has not been discussed.  

The RO must accumulate medical data pertinent to the nature 
and severity of all disorders, and rate those entities under 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
The RO should make sure that each of the veteran's 
disabilities has been assigned an evaluation.  The Board also 
notes that The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has set 
forth the analytical criteria which the RO must follow when 
evaluating a veteran's claim for a permanent and total 
disability rating.  This criteria was set forth in several 
decisions of the Court, such that additional procedural 
action by the RO is necessary.  Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
veteran should be provided a supplemental statement of the 
case which indicates what disabilities were considered by the 
RO and how each disability was evaluated.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:


1.  The veteran should be offered the 
opportunity to identify any sources of 
post-discharge medical care for any of 
the above noted disabilities.  The 
veteran should also be asked to identify 
any current clinical record or other 
evidence of the severity of any medical 
disorder or any record relevant to the 
issue of employability.  The RO should 
contact the veteran at his sister's 
address, as noted in the file, since he 
testified in September 1999 that he was 
homeless and received his mail through 
his sister.  Sufficient time should be 
allowed for the veteran to respond.  

2.  The veteran should be scheduled for 
any examinations necessary to evaluate 
each of the veteran's disorders or 
disabilities as regards impairment of 
industrial capacity and in conjunction 
with the Rating Schedule.  The report of 
the examination(s) should include a 
detailed account of all manifestations of 
the disabilities found to be present, 
including the appropriate pathology.  If 
additional examinations are warranted in 
order to fully assess the veteran's 
disabilities, those too should be 
ordered.  

In addition, the examiner(s) should 
render an opinion as to the severity of 
each disability found and the impact each 
disability has, whether singularly or in 
combination, on the veteran's 
employability so that they may be rated.  
The examiner(s) should also generally 
address the extent of functional and 
industrial impairment from the veteran's 
identified disabilities. See Gary v. 
Brown, 7 Vet. App. 229 (1994); Martin 
(Roy) v. Brown, 4 Vet. App. 136 (1993).  
If these matters cannot be determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.  

3.  Thereafter, the RO should review the 
file and take any additional steps deemed 
necessary.  The RO should ensure that the 
directives of this remand are carried out 
in full, and if any are not, corrective 
action must be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After completion of the requested 
actions, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  This 
readjudication should include the 
assignment of disability evaluations for 
all of the veteran's nonservice-connected 
disabilities.   The diagnostic code 
sections upon which these ratings are 
predicated should be listed in a rating 
decision. 

5.  If the claim is not granted, the 
veteran and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case.  After allowing 
the veteran appropriate time to respond, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  


By this remand, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal. He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is notified.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


